MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                       FILED
court except for the purpose of establishing
the defense of res judicata, collateral                           Dec 19 2019, 10:23 am

estoppel, or the law of the case.                                      CLERK
                                                                   Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court




APPELLANT PRO SE
Nina Caudle
West Bloomfield, Michigan


                                          IN THE
    COURT OF APPEALS OF INDIANA

Nina Caudle,                                            December 19, 2019
Appellant,                                              Court of Appeals Case No.
                                                        19A-TR-332
        v.                                              Appeal from the Lake Superior
                                                        Court
Roby Whittington,                                       The Honorable William E. Davis,
Appellee.                                               Judge
                                                        Trial Court Cause No.
                                                        45D05-1806-TR-16



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-TR-332| December 19, 2019            Page 1 of 4
                                          Case Summary
[1]   In May of 2018, Nina Caudle filed a petition to docket a trust for purposes of

      reformation (“the Petition”). On January 15, 2019, the trial court granted

      opposing party Roby Whittington’s motion to dismiss the Petition. Caudle

      contends that the trial court erred by failing to provide her notice of the motion.

      We affirm.



                            Facts and Procedural History
[2]   On May 24, 2018, Caudle filed the Petition after it seems that Northern Trust,

      the apparent trustee, required clarification of the terms of Caudle’s Mother’s

      trust before it would move the assets of her Mother’s estate into the trust. On

      July 31, 2018, Caudle moved to withdraw her petition, and Caudle’s counsel

      moved to withdraw her appearance after Caudle apparently terminated the

      representation. Whittington, however, through counsel, moved to dismiss the

      Petition with a request for sanctions. On December 18, 2018, the trial court

      held a hearing on the motions, at which Caudle was not present. On January

      15, 2019, the trial court granted all motions and ordered Caudle to pay

      Whittington’s attorney fees in the amount of $4276.80.



                                Discussion and Decision
[3]   Caudle contends that the trial court failed to provide her notice of Whittington’s

      motion to dismiss, denying her the opportunity to contest said motion. As an

      initial matter, we note that Caudle appeared in this appeal pro se. “Pro se
      Court of Appeals of Indiana | Memorandum Decision 19A-TR-332| December 19, 2019   Page 2 of 4
litigants without legal training are held to the same standard as trained counsel

and are required to follow procedural rules.” Evans v. State, 809 N.E.2d 338, 344

(Ind. Ct. App. 2004), trans. denied. One such procedural rule that Caudle was

required to follow was Indiana Appellate Rule 46(A), which required, in

relevant part:


        (6) Statement of Facts. This statement shall describe the facts
        relevant to the issues presented for review but need not repeat
        what is in the statement of the case.

                (a) The facts shall be supported by page references to the
                Record on Appeal or Appendix in accordance with Rule
                22(C).

                (b) The facts shall be stated in accordance with the
                standard of review appropriate to the judgment or order
                being appealed.


        […]


        (8) Argument. This section shall contain the appellant’s
        contentions why the trial court or Administrative Agency
        committed reversible error.

                (a) The argument must contain the contentions of the
                appellant on the issues presented, supported by cogent
                reasoning. Each contention must be supported by citations
                to the authorities, statutes, and the Appendix or parts of
                the Record on Appeal relied on, in accordance with Rule
                22.

                (b) The argument must include for each issue a concise
                statement of the applicable standard of review; this
                statement may appear in the discussion of each issue or
Court of Appeals of Indiana | Memorandum Decision 19A-TR-332| December 19, 2019   Page 3 of 4
                      under a separate heading placed before the discussion of
                      the issues. In addition, the argument must include a brief
                      statement of the procedural and substantive facts necessary
                      for consideration of the issues presented on appeal,
                      including a statement of how the issues relevant to the
                      appeal were raised and resolved by any Administrative
                      Agency or trial court.

      “Failure to present a cogent argument constitutes waiver of that issue for

      appellate review.” Hollowell v. State, 707 N.E.2d 1014, 1025 (Ind. Ct. App.

      1999).


[4]   Here, Caudle has failed to present a cogent argument and therefore has waived

      appellate review. Among other deficiencies, Caudle’s statement of facts cites

      orders and records which were not included in her Appendix, she fails to cite

      any legal precedent, and her Appendix is devoid of a chronological case

      summary or relevant procedural history sufficient to determine the merits of her

      notice claim. Caudle’s failure to comply with Indiana Appellate Rule 46(A)

      prevents us from adequately reviewing her claim.


[5]   The judgment of the trial court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-TR-332| December 19, 2019   Page 4 of 4